Case 1:19-cv-24170-JLK Document 12 Entered on FLSD Docket 12/18/2019 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISON

                                   CASE NO.: 19-CV-24170-JLK

 WILLIS KETTRELL

          Plaintiff,

 vs.

 NCL (BAHAMAS) LTD,
 a Bermuda company d/b/a
 NORWEGIAN CRUISE LINE

       Defendant.
 ______________________________/

       DEFENDANT’S REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
                      PLAINTIFF’S AMENDED COMPLAINT

          Defendant, NCL (BAHAMAS) LTD. d/b/a NORWEGIAN CRUISE LINE (hereinafter

 “NCL”), by and through the undersigned counsel and pursuant to the applicable Federal Rules of

 Civil Procedure and Local Rules for the United States District Court for the Southern District of

 Florida, hereby files its Reply in Support of its Motion to Dismiss Plaintiff’s Amended Complaint,

 and in support thereof, states as follows:

                                         INTRODUCTION

          Plaintiff’s Amended Complaint alleges claims against NCL for (1) negligence and (2)

 negligent hiring, retention, training and supervision. [DE 8, Counts I and II]. NCL moved to

 dismiss Count I of Plaintiff’s Amended Complaint as Plaintiff fails to state a claim for negligence

 as Plaintiff failed to allege sufficient factual information to support the element of proximate

 causation. NCL also moved to dismiss Count II of Plaintiff’s Amended Complaint as Plaintiff fails

 to state a claim for negligent hiring and/or negligent retention upon which relief can be granted.

 As set forth more fully below, the arguments raised in Plaintiff’s Response are unpersuasive. For



                                              Norwegian Cruise Line
Case 1:19-cv-24170-JLK Document 12 Entered on FLSD Docket 12/18/2019 Page 2 of 8
                                                     Case No.: 19-cv-23989-KMW


 the reasons set forth herein, as well as those set forth in NCL’s Motion to Dismiss Plaintiff’s

 Amended Complaint [DE 10], NCL respectfully requests that the Court dismiss Counts I and II of

 Plaintiff’s Amended Complaint.

                                   MEMORANDUM OF LAW

    I.      Plaintiff’s Negligence Claim (Count I) Should be Dismissed as Plaintiff has not
            Properly Alleged Proximate Causation

         NCL moved to dismiss Count I of Plaintiff’s Amended Complaint as Plaintiff failed to

 properly allege proximate causation. [DE 10, p. 3-5] (noting that Plaintiff’s Amended Complaint

 fails to allege any factual information as to how any of NCL’s alleged failures to do any of the

 things listed in paragraphs 42(a)-(k), or their alleged failure to screen, train and monitor zip line

 workers, to have proper procedures in place or to conduct inspections proximately caused

 Plaintiff’s injuries and/or damages). Plaintiff’s Response claims, in a conclusory fashion, that he

 has properly allege proximate causation. However, such an argument is without merit.

         As a threshold matter, Plaintiff’s response completely ignores the arguments raised about

 paragraphs 42(j)-(k) of Plaintiff’s Amended Complaint. [DE 10, p. 4-5]. In NCL’s Motion to

 Dismiss, NCL argued that Plaintiff failed to plead sufficient factualy information to support that

 the allegations contained in paragraph 42(j)-(k) – that the zip line workers “were not adequately

 trained or competent to monitor the zip lines” or “to inspect the zip lines” and that NCL “did not

 have adequate first aid and/or other medical supplies to treat persons injured on the zip line” and

 that “the response time for addressing and/or treating persons injured on the zip line was very

 slow” – proximately caused Plaintiff’s incident and/or injuries. Id. Specifically, NCL argued that

 Plaintiff fails to allege what training or medical supplies the zip line workers should have had or

 how any such training or medical supplies would have prevented Plaintiff’s alleged incident. Id.

 Plaintiff’s failure to respond to such arguments constitutes grounds for dismissing such claims by



                                                   2
                                          Norwegian Cruise Line
Case 1:19-cv-24170-JLK Document 12 Entered on FLSD Docket 12/18/2019 Page 3 of 8
                                                     Case No.: 19-cv-23989-KMW


 default and/or as abandoned. See W. Coast Life Ins. Co. v. Life Brokerage Partners LLC, 2009

 U.S. Dist. LEXIS 81650 *31 (S.D. Fla. 2009) (citing S.D. Fla. L.R. 7.1) (“Plaintiff failed to

 respond to Defendant PVA’s motion to dismiss Count 11, which alone constitutes grounds for the

 Court to dismiss this count by default.”);Tuyen Phan v. Accredited Home Lenders Holding Co.,

 2010 U.S. Dist. LEXIS 30057*18-19 (M.D. Fla. 2010) (internal citation omitted) (stating a

 plaintiff’s failure to respond to claims in a defendant’s motion to dismiss counts of the complaint

 results in dismissal of the claims as abandoned); Hudson v. Norfolk S. Ry. Co., 209 F. Supp. 2d

 1301, 1324 (N.D. Ga. 2001) (“When a party fails to respond to an argument or otherwise address

 a claim, the Court deems such argument or claim abandoned[.]”).

        With respect to the remaining subparagraphs, Plaintiff’s Response claims, in a conclusory

 fashion, that he has properly allege proximate causation. [DE 11, p. 4-5]. Plaintiff is incorrect. For

 example, paragraph 42(c) alleges that NCL was negligent due to the “the lack of procedures to

 verify that participants met the weight requirements before being allowed to zip down the lines.”

 [DE 8, p. 42(c)]. Plaintiff’s Response argues that paragraph 28 provides sufficient information as

 to how the lack of verification of weight requirements proximately caused Plaintiff’s incident. [DE

 11, p. 5]. However, that is simply not accurate. Paragraph 28 of Plaintiff’s Amended Complaint

 alleges only that “[a]t no time during the safety briefing did the zip line workers inquire as to the

 weight of the excursion participants, including Plaintiff, to ensure that the excursion participants

 complied with the minimum and/or maximum weight requirements of the zip lines.”. [DE 8, ¶28].

 Paragraph 28 does not allege what the minimum or maximum weight requirements were at the

 time of the alleged incident, that Plaintiff exceed the maximum weight requirement or that

 Plaintiff’s weight in any way caused the alleged incident. As plead, paragraph 28 does not provide




                                                    3
                                           Norwegian Cruise Line
Case 1:19-cv-24170-JLK Document 12 Entered on FLSD Docket 12/18/2019 Page 4 of 8
                                                     Case No.: 19-cv-23989-KMW


 sufficient factual information to put NCL on notice of how an alleged lack of verification of weight

 requirements proximately caused Plaintiff’s incident.

         Plaintiff also contends that paragraph 32 of his Amended Complaint provides factual

 information sufficient to support the element of proximate causation. [DE 11, p. 5]. Again,

 Plaintiff is incorrect. Paragraph 32 of Plaintiff’s Amended Complaint alleges that “NCL caused

 this incident by failing to properly screen, train, and monitor the zip line operator and the zip line

 workers, and by failing to have procedures and safeguards in place, like safety nets to prevent falls

 like the one Plaintiff suffered, and per ride inspections of the zip lines before every participant zips

 down the line.” [DE 8, ¶32]. However, Plaintiff fails to allege any facts as to what screening,

 training, or monitoring should have occurred or how the failure to provide such screening, training

 or monitoring would have prevented Plaintiff’s incident. Similarly, Plaintiff fails to allege how the

 ziplines should have been inspected, what such inspections would have shown or how any different

 maintenance or inspections procedures would have prevented Plaintiff’s incident.

         As stated in NCL’s Motion to Dismiss [DE 8, p. 5], Courts in this District have previously

 dismissed similar form allegations where the plaintiff failed to allege how any of the breaches

 allegedly proximately caused plaintiff’s damages. See e.g., Rinker v. Carnival, 753 F. Supp. 2d

 1237, 1242 (S.D. Fla. 2010) (Seitz, J.) (“Nothing in the Amended Complaint indicates how

 Plaintiff was injured because of the failures set out in paragraphs 19(a)-(e). Therefore, the

 allegations of negligence based on the actions in paragraphs 19(a)-(e) do not meet the pleading

 requirements of Iqbal and Twombly. Thus, the claims based on the allegations in paragraphs 19(a)-

 (e) should be dismissed.”). As Plaintiff’s Amended Complaint does not properly allege proximate

 causation, NCL respectfully submits that this Honorable Court must dismiss Plaintiff’s negligence

 claim (Count I) for failure to state a claim upon which relief can be granted.




                                                     4
                                            Norwegian Cruise Line
Case 1:19-cv-24170-JLK Document 12 Entered on FLSD Docket 12/18/2019 Page 5 of 8
                                                     Case No.: 19-cv-23989-KMW


    II.      Count II of Plaintiff’s Amended Complaint Fails to State a Claim for Negligent
             Hiring and/or Retention

          NCL moved to dismiss Count II of Plaintiff’s Amended Complaint as Plaintiff fails to state

 a claim for negligent hiring and/or retention against NCL. [DE 10, p. 5-8]. First, NCL argued that

 Plaintiff failed to allege the second element of Plaintiff’s claim – that NCL knew or should have

 known that the zip line workers were incompetent or unfit. Id. at p. 6. In Response, Plaintiff

 concedes that he did not allege that NCL knew or should have known that the zip line workers

 were incompetent or unfit. [DE 11, p. 6]. In fact, in his Response Plaintiff concedes that he cannot,

 in good faith, plead that NCL knew or should have known of any incompetence. Id. (arguing that

 “[NCL] had no way of knowing [the zip line workers] were competent or fit to perform their job

 duties.”). If NCL had no way of knowing if the zip line workers were competent or fit, NCL also

 had no way of knowing they were incompetent or unfit. As Plaintiff has conceded that Plaintiff

 cannot allege the second element of his claim, Count II of Plaintiff’s Amended Complaint must be

 dismissed with prejudice.

          Plaintiff alternatively argues that “it can be reasonably inferred from Plaintiff’s allegations

 that NCL should have known that the zip line workers were incompetent or unfit because NCL

 failed to properly screen the zip line employees.” Inferences and argument do not constitute

 pleadings. See e.g., Seropian v. Wachovia Bank, N.A., 2010 U.S. Dist. LEXIS 74864*12 (S.D. Fla.

 2010) (holding that plaintiffs cannot assert new claims or raise new arguments not previously pled

 in response to a motion to dismiss); see also Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338

 (5th Cir. 2008) (“Because the court reviews only the well-pleaded facts in the complaint, it may

 not consider new factual allegations made outside the complaint[.]”). Moreover, even taking

 Plaintiff’s allegation as true – that NCL failed to properly screen the zip line employees – multiple




                                                     5
                                            Norwegian Cruise Line
Case 1:19-cv-24170-JLK Document 12 Entered on FLSD Docket 12/18/2019 Page 6 of 8
                                                     Case No.: 19-cv-23989-KMW


 inferences could be made from that allegation. For example, one could infer that the zip line

 employees were competent just as equally as one could infer that they were not.

        Notwithstanding the above, to state a claim for negligent hiring/selection, Plaintiff must

 demonstrate that NCL knew or should have known of the unfitness or incompetence of the

 employee or contractor prior to hiring them. See e.g., Duquesne v. City of Miami Beach, 2012 U.S.

 Dist. LEXIS 103993, *28 (S.D. Fla. July 26, 2012) (“Negligent hiring occurs when, prior to the

 time the employee is actually hired, the employer knew or should have known of the employee’s

 unfitness.”) (emphasis added); Stires v. Carnival Corp., 243 F. Supp. 2d 1313, 1318 (M.D. Fla.

 2002); compare with Garcia v. Duffy, 492 So. 2d 435, 438 (Fla. 2d DCA 1986) (“negligent

 retention, on the other hand, occurs when, during the course of employment, the employer becomes

 aware or should have become aware of problems with an employee that indicated his unfitness,

 and the employer fails to take further action such as investigating, discharge or reassignment.”).

 As Plaintiff has not alleged anywhere in his Amended Complaint that NCL knew or should have

 known, at any point prior to Plaintiff’s alleged incident that the zip line workers were incompetent

 or unfit, Count II of Plaintiff’s Amended Complaint must be dismissed.

        Additionally, NCL argued in its Motion to Dismiss that Count II of Plaintiff’s Amended

 Complaint must be dismissed as Plaintiff failed to allege sufficient factual information to support

 the second and third elements of his claim. [DE 10, p. 6-8]. In Response Plaintiff argues that prior

 incidents had occurred which put NCL on notice of the harmful propensities of the zip line

 workers. [DE 11, p. 6]. However, Plaintiff has not identified any prior incidents or alleged that

 any prior incident occurred in a substantially similar manner or were the result of the same or

 substantially similar cause as Plaintiff’s incident. [DE 8]. As Plaintiff has not alleged any factual

 information to support that NCL knew or should have known about any particular incompetence




                                                   6
                                          Norwegian Cruise Line
Case 1:19-cv-24170-JLK Document 12 Entered on FLSD Docket 12/18/2019 Page 7 of 8
                                                     Case No.: 19-cv-23989-KMW


 or unfitness on behalf of the zip line workers or that that particular incompetence or unfitness

 proximately caused Plaintiff’s injury and/or damages, Plaintiff’s Amended Complaint fails to

 allege factual information to support the second and third elements of Plaintiff’s claim. Therefore,

 Plaintiff’s negligent hiring/retention claim must be dismissed. See Fed. R. Civ. P. 8(a)(2); see also

 Mumford v. Carnival, 7 F. Supp 3d 1243, 1249 (S.D. Fla. 2014) (dismissing negligent retention

 claim for insufficient allegations); Delva v. MSC Crociere, S.A., 2014 WL 11706430 (S.D. Fla.

 2014) (dismissing plaintiffs’ negligent retention claim because “while plaintiffs claim MSC hired

 and retained incompetent crewmembers, they say nothing about whether MSC was on notice of

 those employees’ incompetence.”).

        WHEREFORE, the Defendant, NCL (Bahamas) Ltd. d/b/a Norwegian Cruise Line,

 respectfully requests that this Honorable Court enter an Order granting NCL’s motion and

 dismissing Plaintiff’s Amended Complaint in its entirety, and for any and all further relief this

 Court deems just and proper.

        Dated: December 18, 2019
               Miami, Florida
                                               Respectfully submitted,

                                               NORWEGIAN CRUISE LINE
                                               Attorneys for Defendant
                                               7665 Corporate Center Drive
                                               Miami, Florida 33126
                                               Telephone:     (305) 436-4377
                                               Facsimile:     (305) 468-2132

                                               By: /s/ Rachael M. Fagenson
                                                       Rachael M. Fagenson, Esq.
                                                       Florida Bar No. 91868
                                                       rfagenson@ncl.com




                                                   7
                                          Norwegian Cruise Line
Case 1:19-cv-24170-JLK Document 12 Entered on FLSD Docket 12/18/2019 Page 8 of 8
                                                     Case No.: 19-cv-23989-KMW


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that this 18th day of December 2019 I electronically filed the

 foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel of record identified on the attached Service List

 in the manner specified, either via transmission of Notices of Electronic Filing generated by

 CM/ECF or in some other authorized manner for those counsel of parties who are not authorized

 to electronically receive Notices of Electronic Filing.

                                               By: /s/ Rachael M. Fagenson
                                                       Rachael M. Fagenson, Esq.



                                          SERVICE LIST

                              Willis Kettrell vs. NCL (Bahamas) Ltd.
                                   Case No.: 19-CV-24170-JLK
                  United States District Court for the Southern District of Florida

 Rachael M. Fagenson, Esq.                               Spencer M. Aronfeld, Esq.
 NORWEGIAN CRUISE LINE                                   Abbey Hernandez Ivey, Esq.
 7665 Corporate Center Drive                             Matthias Hayashi, Esq.
 Miami, FL 33126                                         ARONFELD TRIAL LAWYERS
 Telephone:     (305) 436-4377                           One Alhambra Plaza, Penthouse
 Facsimile:     (305) 468-2132                           Coral Gables, Florida 33134
 rfagenson@ncl.com                                       aronfeld@aronfeld.com
 mfonticiella@ncl.com                                    aivery@aronfeld.com
 Attorneys for Defendant                                 mhayashi@aronfeld.com
                                                         Telephone:     (305) 441-0440
                                                         Facsimile:     (305_ 441-0198
                                                         Attorneys for Plaintiff




                                                   8
                                          Norwegian Cruise Line
